Citation Nr: 0945431	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Attorney: Mary Anne Royle, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued in April 2004 
by the Department of Veterans Affairs Regional Office in 
Portland, Oregon.

In April 2008, the Board issued a decision on this claim.  In 
June 2009, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision to remand this case to the 
Board for further development and readjudication, pursuant to 
a Joint Motion by the parties for an order to vacate and 
remand the April 2008 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion to the Court, the VA and the appellant 
agreed that a remand was necessary in this case because the 
Board did not ensure compliance with VA's duty to assist by 
obtaining Social Security Administration (SSA) records once 
the Veteran has made it known that he receives SSA disability 
benefits.  The VA has a duty to assist claimants, to include 
obtaining supporting records that the Veteran identifies.  
38 U.S.C.A. § 5103A(b)(1).

In this regard, the Board must note that this issue was 
addressed by the Board at the Veteran's hearing in February 
2009.  At that time, the Veteran stated that he "got Social 
Security disability on the records."  Transcript at page 9.  
It was clear at that time that the Veteran received SSA 
disability based solely on VA records that the VA had given 
SSA.  Therefore, based on the Veteran's own statement, the 
Board will simply obtain copies of VA records already 
contained in the Veteran's claims file.  In any event, the 
Court order must be obeyed.

Additionally, the Court found that the Board must analyze the 
provisions of the presumption of soundness and address 
whether that presumption was rebutted in this case.  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The Board finds that a new VA examination, incorporating all 
of the evidence in the claims file, is required to address 
the presumption of soundness aspect of this claim and the 
Court concerns.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the SSA 
copies of determination regarding the 
Veteran's claim for disability benefits, 
along with the underlying medical records 
associated with such determination.

2.  The RO should request of the Veteran 
any and all private treatment records not 
already included in the claims file, if 
any.


3.  The Veteran should be afforded another 
VA medical examination, wherein the 
medical examiner has the opportunity to 
review the entire claims file, including 
the Veteran's testimony during the 
February 2008 videoconference Board 
hearing, the June 2009 joint motion from 
the Court, the March 2004 VA examination, 
and the service treatment records.  

The examiner should offer a medical 
opinion as to whether there is clear and 
unmistakable evidence that the Veteran's 
pulmonary difficulties existed prior to 
his time in service from May to July 1965, 
and whether there is clear and 
unmistakable evidence that the pulmonary 
difficulties were not aggravated by his 
time in service from May to July 1965.  
The examiner should explain the reasoning 
behind the opinion.  See Joint Motion for 
Remand, June 2009, for further 
instruction.

4.  The RO should then readjudicate the 
claim and carefully examine the VA 
examination to insure that it meets the 
requires of the Court.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran must 
be provided with an SSOC, which addresses 
all of the evidence received since the 
March 2007 SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  The RO is asked to review the 
Joint Motion prior to returning this case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

